      Case 3:19-cv-00826-CWR-LRA Document 17 Filed 06/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

CHARLES SMITH, JR., 92945                                                        PLAINTIFF

VS.                                             CIVIL ACTION NO.: 3:19cv826-CWR-LRA

UNKNOWN WASHINGTON,
Officer Ground Crew                                                            DEFENDANT

                                           ORDER

       This matter came before the Court on the Plaintiff’s Motion to Rebut Defendant’s

Answer and Defenses. By this Motion, the Plaintiff has reaffirmed the claims that he made in his

Complaint and requested an Omnibus Hearing. This case has already been placed on the list for

an Omnibus Hearing, which will scheduled in due course. The Motion was unnecessary, but will

be granted.

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Rebut Defendant’s

Answer and Defenses is hereby GRANTED.

       This, the 19th day of June, 2020.



                                            /s/ Linda R. Anderson
                                            UNITED STATES MAGISTRATE JUDGE
